Citation Nr: 0843687	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-03 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disability.

2.  Entitlement to service connection for bilateral eye 
disability, claimed as blurred vision.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from May 1998 
to November 1998 and on active duty from February 2003 to 
September 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


FINDINGS OF FACT

1.  The veteran developed chronic headaches during active 
duty.

2.  The veteran does not have a chronic eye disorder due to a 
disease or injury.


CONCLUSIONS OF LAW

1.  A chronic headache disability was incurred in active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Bilateral eye disability, claimed as blurred vision, was 
not incurred in or aggravated by active duty for training or 
active duty.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As explained below, the Board has determined that service 
connection is warranted for chronic headaches.  Therefore, no 
further development of the record is required before the 
Board decides this claim.  Although the veteran has not been 
provided notice with respect to the disability-rating or 
effective-date element of this claim, those matters are not 
before the Board and the RO will have the opportunity to 
provide the required notice before deciding those matters.  

With respect to the eye claim, the record reflects that the 
originating agency provided the veteran with the notice 
required under the VCAA, by letter mailed in August 2005, 
prior to its initial adjudication of the claim.  Although the 
veteran has not been provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for service connection for eye disability, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for this 
claimed disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110; 38 C.F.R. §§ 3.6, 3.303.

Refractive error is not a disease or injury for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he is entitled to service 
connection for headaches and blurred vision, which he claims 
arose during his service in the Army in Iraq.  He alleges 
that he did not have these conditions before he entered 
service, and he now suffers from chronic headaches and 
blurred vision which began in service.  

The veteran's service treatment records indicate a few 
complaints of headaches during the course of the veteran's 
service.  An entry from January 2003 states that the veteran 
reported frequent and severe headaches.  A notation from 
March 2004 establishes that the veteran was diagnosed with 
hypertension incidental to an evaluation for headaches, 
dizziness, and an ear infection.  Temporal, intermitted 
headaches were again noted in April 2004.  On a post-
deployment health assessment, the veteran reported headaches 
and dizziness.  

With regard to the veteran's eyes and vision, a note from 
January 2003 states that the veteran has worn contact lenses 
or glasses.  His uncorrected vision was measured as 20/30 in 
the right eye and 20/40 in the left, with a corrected vision 
of 20/20 in both eyes.  A report from April 2004 states that 
the veteran has retina/eye visual field defects.  Another 
entry from July 2003 notes a complaint of left eye 
irritation, with an assessment of conjunctiva adhesions.  A 
July 2004 examination disclosed that the veteran possibly had 
an early cataract.

Post-service private medical reports indicate that the 
veteran continued to complain of headaches and blurred 
vision.  Records from Dr. Krishna Murthy establish that a 
number of neurological examinations and tests, including an 
MRI, were administered to the veteran to determine the nature 
and etiology of his condition.  A summary of these test 
results from Dr. Murthy in February 2005 concludes that the 
veteran's test results were essentially normal.  The report 
did not contain a medical diagnosis of either condition or 
underlying condition related to this symptoms.

The veteran was also afforded a VA examination regarding his 
headaches in December 2005.  At this time, the veteran 
complained of headaches and stated that he sees lines come 
together when watching television.  He also stated that he 
generally takes three Aleve which typically relieves the 
problem.  A cranial nerve examination, motor system 
examination, sensory examination, and reflex examination 
revealed normal results.  The examiner concluded with the 
impression that the veteran has a nonspecific headache, which 
has more features of a tension headaches than a vascular-type 
headache.  The examiner added that these headaches occur 
twice a month and are not disabling.

The report of another VA examination in January 2004 
discusses the veteran's blurred vision condition.  The 
veteran complained of decreased and blurred vision for the 
last two to three years, but denied any distorted vision, 
diplopia, visual field defect, history of eye injury, watery 
eyes, eye swelling, eye surgery, or eye drops.  Uncorrected 
visual acuity at distance and hear in both eyes was 20/40; 
corrected vision in both eyes was 20/20.  Refraction of the 
right eye is -3.17, +0.50, axis 90.  Refraction of the left 
eye is -2.50 sphere.  Further examination revealed that 
visual field testing, extraocular movements, external exam, 
pupil exam, intraocular pressure, anterior segment, lens exam 
and posterior segment exam of both eyes were negative.  The 
examiner concluded by diagnosing the veteran with myopia with 
astigmatism of the right eye, and myopia of the left eye.

In March 2007, the physician who performed the December 2005 
headache examination provided an addendum following his 
review of the claims folder.  He noted the extensive 
neurological tests and studies to determine the cause of the 
headaches were all normal.  Therefore, he concluded that the 
diagnosis of tension headaches had been confirmed and 
substantiated.  

Later VA outpatient records identify the veteran's headaches 
as migraine in nature.

The evidence in this case confirms that the veteran 
experienced headaches in service.  The history reported by 
the veteran of experiencing chronic headaches since his 
discharge from active duty is credible and supported by the 
history contained in the medical records documenting his 
post-service treatment and evaluation for headaches.  
Although some of the evidence indicates that the headaches 
are migraine in nature, the VA examiner who examined the 
veteran and reviewed the claims folder, to include the 
records pertaining to the many diagnostic studies to 
determine the etiology of the veteran's headaches, has 
concluded that the veteran has tension headaches.  Therefore, 
the Board concludes that the veteran is entitled to service 
connection for chronic headaches, that are currently 
classified as tension type. 

Although service medical records contain some evidence of eye 
pathology other than refractive error, they do not show that 
the veteran was found to have any chronic eye disorder other 
than refractive error.  The VA eye examination performed in 
response to the veteran's claim only revealed the presence of 
refractive error of the eyes.  Moreover, there is no other 
post-service medical evidence showing that the veteran has 
any eye disorder other than refractive error.  As set forth 
above, refractive error is not a disease or injury for VA 
compensation purposes.  Accordingly, the Board must conclude 
that the preponderance of the evidence is against this claim.


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a chronic headache 
disability is granted.

Entitlement to service connection for bilateral eye 
disability, claimed as blurred vision, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


